DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A pre-amendment of 2/3/2021 cancelled claims 1-20 and submitted new claims 21-40 and also included an amendment to the specification.
Claims 21-40 are pending. 
Information Disclosure Statement
The IDS of 12/18/2020 includes a NPL reference with an English language abstract and machine-assisted translation for DE 20 2007 002 857 which appears to be a computer housing and this reference is lined-through as not considered because it doesn’t appear to be relevant to the subject matter of the present application. 
The IDS of 9/16/2019 includes an NPL and foreign patent document that are lined-through and not considered because copies of these references were not provided as required by CFR 1.98(a)(2). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 35 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 35 recites the surgical helmet comprising a second coupling member, the second coupling member comprising the same material as the first coupling member (of claim 21) and a second attachment element comprising the same material as the first attachment element. However, claim 21 recites the first coupling member as comprising one 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 25, 27, 30, 35, 36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over VanDerWoude et al. (VDW, U.S. 8,234,722) in view of Klotz (U.S. 2005/001099) and Kass et al. (Kass, U.S. 2016/0366968). VDW discloses the invention substantially as claimed and teaches a surgical apparel system including a peripheral device 38, said surgical apparel system comprising a surgical helmet 22 to be worn over the head of a wearer, said surgical helmet 22 comprising a face frame 32, said face frame 32 comprising a face frame 32 having a distal surface and a first coupling member 70 coupled to the face frame chin bar with the first coupling member comprising a magnetic material; a surgical garment 50 configured to be at least partially disposed over said surgical helmet to provide a microbial barrier between a medical environment and the wearer (col.3, bottom to col.4, lines 1-6 disclose the garment/shroud formed from barrier fabric to prevent fluids and particulate from passing through the garment), said surgical garment 50 comprising a transparent face shield 60, a first attachment element 68 comprising magnetic material, said first attachment element comprising a head (end of 68 that is attracted and retained to 70) having a proximal surface, said head configured to removably engage said first coupling member 70 when said surgical garment 50 is at least partially disposed over said surgical helmet 22; and wherein said proximal surface of said head (end of . 
However, VDW doesn’t teach the face frame distal surface defines a recess in the distal surface and the first coupling member disposed within the recess and the second coupling member disposed in a second recess, and the first coupling member having a distal surface positioned proximal to the distal surface of the face frame, and the first coupling member is disposed within a recess defined in said chin bar such that said distal surface of said first coupling member is positioned proximal to a distal surface of said chin bar. VDW also doesn’t disclose the first coupling member comprising one of a ferromagnetic material or magnetic material, with the first attachment element comprising the other of the ferromagnetic material or the magnetic material. Klotz teaches a surgical helmet 30 with a face frame having first magnetic coupling members 40 as disclosed in paragraph 50- “elements 40 can be 
VDW discloses the invention substantially as claimed, including a first coupling member comprising a magnetic material and a first attachment element comprising a magnetic material. VDW . 
Claims 22-24, 26, 37, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over VDW in view of Klotz and Kass, as applied to claim 21 or claim 36 above, and further in view of Isham et al. (Isham, U.S. 10,384,084). VDW discloses the invention substantially as claimed including the first coupling member comprising ferromagnetic material or magnetic material and the first attachment element comprising ferromagnetic material or magnetic material. VDW also teaches the ventilation assembly 38 disposed in a housing 28 defining a void in that interior portions such as grid 54 of the housing define spaces or gaps. VDW doesn’t teach the surgical helmet further comprises a sensor disposed within said face frame, the sensor positioned adjacent to the first coupling member and . 
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Allowable Subject Matter
Claims 28, 29, and 31-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).